DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-7, 9-13, 15, 17-20, 22-23, and 25-26 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding independent claim 1, prior art references of record disclose various limitations of the claim. However, prior art failed to disclose all limitations of the claim, and to show the obviousness of the claim as a whole to a person having ordinary skill in the art before the effective filing date of the claimed invention. The dependent claims are also allowable.
Some of the closest prior art references are listed as follows.
Li et al (U.S. Pub. 2018/0374242 A1) discloses a system for generating three-dimensional facial models including photorealistic hair and facial textures includes creating a facial model with reliance upon neural networks based upon a single two-dimensional input image. The photorealistic hair is created by finding a subset of similar three-dimensional polystrip hairstyles from a large database of polystrip hairstyles, selecting the most-alike polystrip hairstyle, deforming that polystrip hairstyle to better fit the hair of the two-dimensional image (See Abstract). 
AARABI (U.S. Pub. 2016/0154993 A1) discloses a computer-implemented method comprising: detecting, by at least one processor, a face location, face rotation and facial features in the digital image; loading, by the at least one processor, a hair 
Jiao et al (US 20160247308 A1, already of record) discloses an apparatus comprising an avatar animation engine to receive a plurality of fur shell texture data maps associated with a furry avatar, and drive an avatar model to animate the furry avatar, using the plurality of fur shell texture data maps, wherein the plurality of fur shell texture data maps are generated through sampling of fur strands across a plurality of horizontal planes (see Abstract and other relevant texts).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIZE MA whose telephone number is (571)270-3709. The examiner can normally be reached 9AM-5PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIZE MA/Primary Examiner, Art Unit 2613